Exhibit 10.13

ASSIGNMENT

 

Inland Real Estate Acquisitions, Inc. (“IREA”) entered into that certain
Purchase And Sale Agreement (as amended and reinstated ) [“Contract”] as
Purchaser, with Newington-Berlin Retail, LLC, a Connecticut limited liability
company (“N-B”) as Seller, for the purchase of the L. A. Fitness and Sam’s Club
portion of the Newington Fair Shopping Center (the “Property”). The Contract was
dated as of May 9, 2012, and IREA was originally prepared to assign the Contract
to Inland Diversified Newington Fair, L.L.C. (“IDN”), but such assignment was
never completed and IDN has elected not to purchase the Property. Each of IREA
and IDN hereby sell, assign, transfer and convey to IREIT Newington Fair,
L.L.C., a Delaware limited liability company (“IREIT”) , all of IREA’s and IDN’s
respective right, title and interest in and to the Contract and IREIT assumes
all obligations of the Purchaser under the Contract. Further, Each of IREA and
IDN hereby sell, assign, transfer and convey to IREIT all tenant and other
estoppels naming either of IREA and/or IDN.

 

Dated:  December 17, 2012          

Inland Diversified Newington Fair, L.L.C.,

a Delaware limited liability company,

 

Inland Real Estate Acquisitions, Inc.

an Illinois corporation,

          By:

Inland Diversified Real Estate Trust Inc.,

A Maryland corporation, its sole member

  By: /s/ Lou Quilici         Lou Quilici, Senior Vice President By: /s/ Carol
Hoffman         Carol Hoffman, Assistant Secretary      

 

 

 

ACCEPTANCE OF ASSIGNMENT

 

IREIT hereby accepts the foregoing Assignment of all of the right, title and
interest of IREA and IDN in and to the Contract and IREIT agrees to comply with
and abide by the terms and provisions of the Contract that apply to the
Purchaser thereunder.

 

Dated: December 17, 2012

IREIT Newington Fair, L.L.C., a Delaware

limited liability company,

 

By: Inland Real Estate Income Trust,

Inc., a Maryland corporation, its sole

member

 

By: /s/ JoAnn McGuinness __________

JoAnn McGuinness, President

 

